            Case 1:20-cv-06963-VSB Document 5 Filed 12/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            12/1/2020
JOSUE PAGUADA,                                            :
                                                          :
                                         Plaintiff,       :
                                                          :         20-CV-6963 (VSB)
                           -against-                      :
                                                          :              ORDER
INTIRION CORPORATION,                                     :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On August 27, 2020, Plaintiff filed this action against Defendant Intirion Corporation.

(Doc. 1.) Plaintiff obtained a summons on August 28, 2020. (Doc. 4.) To date, Plaintiff has not

filed an affidavit of service or taken any other action to prosecute this case. Accordingly, it is

hereby:

        ORDERED that, no later than December 8, 2020, Plaintiff shall submit a letter of no

more than three (3) pages, supported by legal authority, demonstrating good cause as to why this

case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff’s failure to serve process

in a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff’s efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney’s inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658

(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173
           Case 1:20-cv-06963-VSB Document 5 Filed 12/01/20 Page 2 of 2


F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendant within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      December 1, 2020
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
